DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 28 September 2022 has been entered.  Claims 1 and 3-21 are currently pending in the application.  The rejections of record from the office action dated 05 July 2022 not repeated herein have been withdrawn.

Claim Objections

Claim 18 is objected to because of the following informalities:  The phrase “and comprising paper” in lines 7-8 should be changed to “and comprising kraft paper” for clarity since the claim recites “kraft paper barrier”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  The phrase “cellulosic” in line 8 should be changed to “recycled cellulose” for clarity since the claim recites “recycled cellulose fibers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiya et al. (Machine Translation of JP 2005139582 A) in view of Sadlier (US 2006/0144915 A1).
Regarding claims 1-3, 5-11 and 13-14, Toshiya discloses an insulation liner comprising an insulating layer comprising a cellulose fiber that may be recycled cellulose and 5 to 49 wt% of binder fiber that may comprise polyethylene, polypropylene, PLA or polyhydroxybutyrate hexanoate, wherein the structure may comprise a paper barrier covering at least a portion of the insulating layer, wherein the insulation layer may be coated with polyethylene, PLA or polyhydroxybutyrate hexanoate to prevent paper scattering (i.e. a thermal insulation liner comprising an insulating layer comprising recycled cellulose fibers, polymeric fibers; overlapping an amount of 5 to15% by weight of the insulating layer; barrier comprises a hydrocarbon film; barrier comprises polyhydroxyalkanoates; barrier comprises PLA; barrier comprises polyethylene) ([0001]-[0002], [0006]-[0008], [0018]-[0020], [0025]-[0026], [0036]-[0037], claim 2, Fig. 5).  Given that the cellulose may be from waste paper, it is the examiner’s position that this would encompass both pre- and post- consumer recycled material.  Alternatively, given that it is well known that both pre- and post- consumer recycled paper are well-known materials, it is the examiner’s position that it would have been obvious to use either or both of these as the waste paper used to make the insulation layer of Toshiya.  
It would have been obvious to one of ordinary skill in the art to choose any materials and amounts disclosed including those claimed and thereby arrive at the claimed invention.
Toshiya does not disclose a barrier layer comprising kraft paper.  
Sadlier discloses that kraft paper is a well-known material for making an insulating liner that provides insulation for paper cups (abstract [0027]-[0029]).
Toshiya and Sadlier are analogous art because they both teach about paper container structures.  It would have been obvious to one of ordinary skill in the art to use kraft paper as taught by Sadlier as a backing for the insulating layer in the liner of Toshiya to provide more insulation and because it would have been well-known to do so and doing so would amount to nothing more than using a known material for its intended use in a known environment to produce an entirely expected result.
Regarding claims 3 and 5-8, it would have been obvious to one of ordinary skill in the art to coat both sides of the insulating layer with the coating to prevent paper scattering.  In this embodiment, the coating adjacent the kraft layer and the kraft layer could be considered to comprise the barrier.
Regarding claim 4, it is noted that the coating to prevent paper scattering comprising polyethylene, PLA or polyhydroxybutyrate hexanoate could be considered to be the coating since it would be adjacent the kraft paper layer.  Alternatively, it would have been obvious to coat the kraft paper with the coating to prevent paper scattering and/or to coat both sides of the insulating layer with the coating to prevent paper scattering.  In this embodiment, the coating adjacent the paper/kraft layer would be considered the coating comprising petroleum plastics, resins, biodegradable polymers.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiya et al. (Machine Translation of JP 2005139582 A) and Sadlier (US 2006/0144915 A1), as applied to claim 1 above, in view of Wilfong et al. (US 2008/0153375 A1).
Regarding claim 12, Toshiya discloses all of the claim limitations as set forth above.  Toshiya does not specifically disclose that the binder fibers comprise PET.
Wilfong discloses a nonwoven composite comprising natural fibers and binder fibers, wherein the binder fibers may comprise PET (abstract, [0019]).
Toshiya and Wilfong are analogous art because they teach about composites comprising natural fibers and binder fibers.   It would have been obvious to one of ordinary skill in the art to make the binder fibers comprising PET as disclosed by Wilfong in the insulation liner of Toshiya because it would have been well-known to do so and doing so would amount to nothing more than using a known material for its intended use in a known environment to produce an entirely expected result.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiya et al. (Machine Translation of JP 2005139582 A) and Sadlier (US 2006/0144915 A1), as applied to claim 1 above, in view of Reaves et al. (US 5,009,326) and Humphries et al. (US 2012/0193365 A1).
Regarding claims 15-17, Modified Toshiya discloses all of the claim limitations as set forth above.  Toshiya does not specifically disclose that the insulating layer is fully enclosed by the barrier or that the insulating layer comprises a first and second side portions and a middle portion separating them, wherein the first and second side portions comprise opposing flaps and the insulating layer is folded such that the side portions and middle portion create an open mouth substantially polygonal box/pouch form comprising a cavity, the side portions defining opposing sides and the middle defining the bottom and the flaps defining opposing sides.
Reaves discloses a cardboard box, which encloses an insulation liner (C3/L15-63, C4/L25-27) for the purpose of providing an insulated container for perishable products (abstract).
Toshiya and Reaves are analogous art because they both teach about insulation liners.  It would have been obvious to one of ordinary skill in the art to incorporate the liner of Toshiya into the cardboard container of Reaves in order to provide an insulated container for perishable products. 
Humphries teaches an insulating liner that is formed to fit in a box having first and second side portions and a middle portion separating them, wherein the first and second side portions comprise opposing flap sand the insulating layer is folded such that the side portions and middle portion create an open mouth substantially polygonal box/pouch form comprising a cavity, the side portions defining opposing sides and the middle defining the bottom and the flaps defining opposing sides (abstract, Fig. 1).
Toshiya and Humphries are analogous art because they both teach about insulation liners.  It would have been obvious to one of ordinary skill in the art to use the structural design of Humphries to make the liner of Toshiya fit into a cardboard box because it would have been well-known to do so and doing so would amount to nothing more than using a known design for its intended use in a known environment to produce an entirely expected result.
Regarding claim 15, it is noted that in the resulting structure, the insulating layer would be considered fully enclosed by the barrier.
Regarding claim 17, it is the examiner’s position that the liner inside the cardboard box could be considered a pouch because it is a flexible container.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiya et al. (Machine Translation of JP 2005139582 A) and Sadlier (US 2006/0144915 A1), in view of Reaves et al. (US 5,009,326) and Humphries et al. (US 2012/0193365 A1).
Regarding claims 18-20, Toshiya discloses an insulation liner comprising an insulating layer comprising a cellulose fiber that may be recycled cellulose and 5 to 49 wt% of binder fiber that may comprise polyethylene, polypropylene, PLA or polyhydroxybutyrate hexanoate, wherein the structure may comprise a paper barrier covering at least a portion of the insulating layer, wherein the insulation layer may be coated with polyethylene, PLA or polyhydroxybutyrate hexanoate to prevent paper scattering (i.e. a thermal insulation liner comprising an insulating layer comprising recycled cellulose fibers, polymeric fibers; overlapping an amount of 5 to15% by weight; barrier comprises a hydrocarbon film; barrier comprises polyhydroxyalkanoates; barrier comprises PLA; barrier comprises polyethylene) ([0001]-[0002], [0006]-[0008], [0018]-[0020], [0025]-[0026], [0036]-[0037], claim 2, Fig. 5).  Given that the cellulose may be from waste paper, it is the examiner’s position that this would encompass both pre- and post- consumer recycled material.  Alternatively, given that it is well known that both pre- and post- consumer recycled paper are well-known materials, it is the examiner’s position that it would have been obvious to use either or both of these as the waste paper used to make the insulation layer of Toshiya. 
It would have been obvious to one of ordinary skill in the art to choose any materials and amounts disclosed including those claimed and thereby arrive at the claimed invention.
Toshiya does not disclose a barrier layer comprising kraft paper.  
Sadlier discloses that kraft paper is a well-known material for making an insulating liner that provides insulation for paper cups (abstract [0027]-[0029]).
Toshiya and Sadlier are analogous art because they both teach about paper container structures.  It would have been obvious to one of ordinary skill in the art to use kraft paper as taught by Sadlier as a backing for the insulating layer in the liner of Toshiya to provide more insulation and because it would have been well-known to do so and doing so would amount to nothing more than using a known material for its intended use in a known environment to produce an entirely expected result.
Toshiya does not specifically disclose that the insulating layer is fully enclosed by the barrier or that the insulating layer comprises a first and second side portions and a middle portion separating them, wherein the first and second side portions comprise opposing flap sand the insulating layer is folded such that the side portions and middle portion create an open mouth substantially polygonal box/pouch form comprising a cavity, the side portions defining opposing sides and the middle defining the bottom and the flaps defining opposing sides.
Reaves discloses a cardboard box, which encloses an insulation liner (C3/L15-63, C4/L25-27) for the purpose of providing an insulated container for perishable products (abstract).
Toshiya and Reaves are analogous art because they both teach about insulation liners.  It would have been obvious to one of ordinary skill in the art to incorporate the liner of Toshiya into the cardboard container of Reaves in order to provide an insulated container for perishable products. 
Humphries teaches an insulating liner that is formed to fit in a box having first and second side portions and a middle portion separating them, wherein the first and second side portions comprise opposing flap sand the insulating layer is folded such that the side portions and middle portion create an open mouth substantially polygonal box/pouch form comprising a cavity, the side portions defining opposing sides and the middle defining the bottom and the flaps defining opposing sides (abstract, Fig. 1).
Toshiya and Humphries are analogous art because they both teach about insulation liners.  It would have been obvious to one of ordinary skill in the art to use the structural design of Humphries to make the liner of Toshiya fit into a cardboard box because it would have been well-known to do so and doing so would amount to nothing more than using a known design for its intended use in a known environment to produce an entirely expected result.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiya et al. (Machine Translation of JP 2005139582 A).
Regarding claim 21, Toshiya discloses an insulation liner comprising an insulating layer comprising a cellulose fiber that may be recycled cellulose and 5 to 49 wt% of binder fiber that may comprise polyethylene, polypropylene, PLA or polyhydroxybutyrate hexanoate, wherein the structure may comprise a paper barrier covering at least a portion of the insulating layer, wherein the insulation layer may be coated with polyethylene, PLA or polyhydroxybutyrate hexanoate to prevent paper scattering (i.e. a thermal insulation liner comprising an insulating layer comprising recycled cellulose fibers, polymeric fibers; overlapping an amount of 5 to15% by weight) ([0001]-[0002], [0006]-[0008], [0018]-[0020], [0025]-[0026], [0036]-[0037], claim 2, Fig. 5).  Given that the cellulose may be from waste paper, it is the examiner’s position that this would encompass both pre- and post- consumer recycled material.  Alternatively, given that it is well known that both pre- and post- consumer recycled paper are well-known materials, it is the examiner’s position that it would have been obvious to use either or both of these as the waste paper used to make the insulation layer of Toshiya. 
It would have been obvious to one of ordinary skill in the art to choose any materials and amounts disclosed including those claimed and thereby arrive at the claimed invention.
	It is noted that Toshiya discloses forming the liner using processes involving heating, fusing, matting and hot pressing (i.e. cellulosic and polymeric fibers are attached via thermal bonding, radiant-heat boding) ([0007]).
	Alternatively, although Toshiya does not explicitly disclose that the fibers are attached via spunbonding, melt blowing, wet laid, thermal bonding, garnett processing, hot calendaring, belt calendaring, through-air thermal bonding, ultrasonic bonding, radiant-heat bonding, a bonding agent or combinations thereof as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed spunbonding, melt blowing, wet laid, thermal bonding, garnett processing, hot calendaring, belt calendaring, through-air thermal bonding, ultrasonic bonding, radiant-heat bonding, a bonding agent or combinations thereof and given that Toshiya meets the requirements of the claimed liner, Toshiya clearly meet the requirements of present claim 21.

Response to Arguments

Applicant's arguments filed 28 September 2022 have been fully considered but they are not persuasive.
Applicant argues that Toshiya fails to disclose that the barrier layer comprises kraft paper.
As set forth above, Sadlier is now used to teach this limitation.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782